DOWNEY, Judge.
Appellant, Angel Ayala, and his code-fendant, Efrain Antosanti, were tried jointly and convicted for purchasing cocaine within 1,000 feet of a school (Count I), possession of cocaine (Count II), and resisting arrest with violence (Count III), and each appellant was sentenced to three and one-half years’ imprisonment on Counts I and III, to be served concurrently.
In his appellate presentation, appellant initially attacked the constitutionality of the so-called “School Yard” drug sale statute, but now concedes that that position is no longer tenable in view of Burch v. State, 558 So.2d 1 (Fla.1990). Thus, appellant’s remaining appellate point for our consideration asserts that the trial court erred in denial of his motion for acquittal for resisting arrest with violence. However, we find the evidence adduced was adequate to support the verdict on that score, requiring an affirmance of that conviction.
Although we affirm the convictions and sentences for resisting arrest with violence (Count III), and for purchasing cocaine within 1,000 feet of a school (Count I), we reverse the conviction for possession of cocaine (Count II) upon authority of Carawan v. State, 515 So.2d 161 (Fla.1987), and State v. Glenn, 545 So.2d 903 (Fla. 4th DCA 1989). There was no sentence imposed on Count II.
AFFIRMED IN PART and REVERSED IN PART.
LETTS and DELL, JJ., concur.